Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 7, and 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (merely referring to “the same, or approximately the same … position” which also fails to provide a solid measurable distance), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent Publication 2017/0146990).
Regarding claim 1, Wang discloses an apparatus comprising: at least one processor; and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus: (¶27, 29)
to determine that a first mobile object requires positioning assistance based on one or more predetermined criteria, wherein the predetermined criteria comprises whether one or more properties of a planned or predicted future position of the first mobile object have been identified as insufficient, or are predicted as being insufficient, for determining the position of the first mobile object with a required level of accuracy; (¶27, 30)
responsive to said determination, to cause deployment of one or more movable devices to a target position for providing the required positioning assistance to said first mobile object. (¶27, 30)

Regarding claim 2, Wang further discloses wherein one or more of the one or more movable devices is/are unmanned aerial vehicles. (¶27)

Regarding claim 3, Wang further discloses to determine a required level of accuracy of the first mobile object based on its type or its current application. (¶13)

Regarding claim 8, Wang further discloses wherein the one or more criteria further determines whether one or more properties of the planned or predicted future position are insufficient, based on estimating, over time, a level of uncertainty in that future position and identifying said planned or predicted future position as being insufficient if the uncertainty level approaches or exceeds a predetermined uncertainty threshold. (¶27)

Regarding claim 11, Wang further discloses wherein the one or more criteria further comprises determining whether a planned or predicted future position of the first mobile object has a line-of-sight (LOS) to one or more remote base stations and/or satellites from which its position can be derived. (¶13, 27)

Regarding claim 13, Wang further discloses wherein the one or more criteria further comprises determining whether location history data of the first mobile object correspond to position estimates in high accuracy or low accuracy conditions. (¶27)

Regarding claim 14, Wang further discloses to access data representing a model of an environment (map) in which the first mobile object is to operate, the model storing data representing a 3D terrain of the environment and, for each of a plurality of spatial points within the 3D terrain, one or more updatable values indicative of whether location assistance is required at that spatial point. (¶22)

Regarding claim 16, Wang discloses a method, comprising: (¶3)
determining that a first mobile object requires positioning assistance based on one or more predetermined criteria, wherein the predetermined criteria comprises whether one or more properties of a planned or predicted future position of the first mobile object have been identified as insufficient, or are predicted as being insufficient, for determining the position of the first mobile object with a required level of accuracy; (¶27, 30)
responsive to said determination, causing deployment of one or more movable devices to a target position for providing the required positioning assistance to said first mobile object. (¶27, 30)

Regarding claim 17, Wang further discloses comprising determining a required level of positioning accuracy of the first mobile object based on its type or its current application. (¶13)

Regarding claim 20, Wang discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing a method, comprising: (¶3)
determining that a first mobile object requires positioning assistance based on one or more predetermined criteria, wherein the predetermined criteria comprises whether one or more properties of a planned or predicted future position of the first mobile object have been identified as insufficient, or are predicted as being insufficient, for determining the position of the first mobile object with a required level of accuracy; (¶27, 30)
responsive to said determination, causing deployment of one or more movable devices to a target position for providing the required positioning assistance to said first mobile object. (¶27, 30)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 8, and 16 above, and further in view of Goulding (US Patent Publication 2011/0231016).
Regarding claim 4, Goulding teaches wherein the planned or predicted future position of the first mobile object is determined based on the current position of the first mobile object and one or more prior locations of the first mobile object. (¶61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position of the first mobile object is determined based on the current position of the first mobile object and one or more prior locations of the first mobile object as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 5, Goulding teaches wherein the planned or predicted future position of the first mobile object is determined using a machine learning model that is trained to predict future positions based on a predetermined set of prior locations. (¶61-63)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position of the first mobile object is determined using a machine learning model that is trained to predict future positions based on a predetermined set of prior locations as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 6, Goulding teaches wherein the planned or predicted future position of the first mobile object is determined based on a predetermined route or waypoint plan for the mobile object. (¶61-63, 94)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position of the first mobile object is determined based on a predetermined route or waypoint plan for the mobile object as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 9, Goulding teaches wherein the level of uncertainty is determined using Kalman filtering. (¶72, 74)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the level of uncertainty is determined using Kalman filtering as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 18, Goulding teaches wherein the planned or predicted future position of the first mobile object is determined based on the current position of the first mobile object and one or more prior locations of the first mobile object. (¶61)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position of the first mobile object is determined based on the current position of the first mobile object and one or more prior locations of the first mobile object as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 19, Goulding teaches wherein the planned or predicted future position of the first mobile object is determined using a machine learning model that is trained to predict future positions based on a predetermined set of prior locations. (¶61-63)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position of the first mobile object is determined using a machine learning model that is trained to predict future positions based on a predetermined set of prior locations as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 7, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 8, and 12 above, and further in view of Marshall et al (US Patent Publication 2014/0221005).
Regarding claim 7, Marshall teaches wherein the planned or predicted future position is identified as insufficient, or is predicted as being insufficient, using pre-provided data derived from a test journey made in advance by a movable device to substantially the same position. (¶73)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position is identified as insufficient, or is predicted as being insufficient, using pre-provided data derived from a test journey made in advance by a movable device to substantially the same position as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 10, Marshall teaches wherein the level or uncertainty is acquired using pre-provided data derived from a test journey made in advance by a movable device to substantially the same planned or predicted future position. (¶73)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the level or uncertainty is acquired using pre-provided data derived from a test journey made in advance by a movable device to substantially the same planned or predicted future position as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 12, Marshall teaches wherein the planned or predicted future position is determined as having a LOS or NLOS state using pre-provided data derived from a test journey made in advance by a movable device to substantially the same position. (¶73)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with wherein the planned or predicted future position is determined as having a LOS or NLOS state using pre-provided data derived from a test journey made in advance by a movable device to substantially the same position as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 15, Marshall teaches to determine that one or more second mobile objects require positioning assistance based on one or more predetermined criteria, and responsive to said determination, determining a priority order of the first and the one or more second mobile object(s) to get assistance by causing deployment of the one or more movable devices to respective target positions according to a schedule. (¶108)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Wang with determine that one or more second mobile objects require positioning assistance based on one or more predetermined criteria, and responsive to said determination, determining a priority order of the first and the one or more second mobile object(s) to get assistance by causing deployment of the one or more movable devices to respective target positions according to a schedule as taught by Goulding because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669